Curia.

We think the Court below were right in refusing to proceed. They may inquire into their authority or jurisdiction at any stage of the proceedings. The statute, (sess. 47, ch. 238, s. 36,) under which this appeal was brought, is peremptory that the appeal shall not be received or be of any force or effect unless a bond is given, and the other accompanying requisites complied with. A bond, good in form merely, without any power to execute it, is void, and as nothing; the Court would be without jurisdiction, and a trial would be a nugatory thing, coram non judice. The case is within tlm principle of Ex parte Chryslin, decided last February term; (4 Cowen’s Rep. 80;) and the motion must be denied.
Motion denied,